Exhibit 5.1 April 18, 2012 Paramount Gold and Silver Corp. 665 Anderson Street Winnemucca, NV 89445 Re: Registration Statement on Form S-1 Ladies and Gentlemen: We have acted as special counsel to Paramount Gold and Silver Corp., a Delaware corporation (the “Company”), in connection with the issuance of 10,417,776 shares of common stock, $0.001 par value per share (the “Shares”). The Shares are included in a registration statement on Form S–1 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on or about the date hereof (the “Registration Statement”). As such counsel, we have examined such matters of fact and questions of law as we have considered appropriate for purposes of this letter. With your consent, we have relied upon certificates and other assurances of officers of the Company and others as to factual matters without having independently verified such factual matters. Our opining herein is limited to the General Corporation Law of the State of Delaware. Subject to the foregoing and the other matters set forth herein, it is our opinion that, as of the date hereof, the Shares have been duly authorized, are validly issued, fully paid and non-assessable. This opinion is for your benefit in connection with the Registration Statement and may be relied upon by you and by persons entitled to rely upon it pursuant to the applicable provisions ofthe Act. We consent to your filing this opinion as an exhibit to the Registration Statement and to the reference to our firm in the Prospectus under the heading “Legal Matters.” In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, /s/ LeClairRyan, A Professional Corporation One Riverfront Plaza, 1037 Raymond Boulevard, Sixteenth Floor Newark, New Jersey 07102 Phone: 973.491.3600 \ Fax: 973.491.3555 CALIFORNIA\ CONNECTICUT\ MASSACHUSETTS\ MICHIGAN\ NEW JERSEY\ NEW YORK\PENNSYLVANIA\ VIRGINIA\ WASHINGTON, D.C. Paul D. Drobbin \ Attorney in charge, Newark office \ LeClairRyan is a Virginia professional corporation
